Opinion issued August 7, 2009
 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00612-CR
____________

IN RE HOWARD G. GREEN, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Howard G. Green, has filed a petition for writ of mandamus
requesting that this Court compel respondent (1) to rule on his post-conviction motion
to obtain a second writ in trial court cause number 774479. We deny the petition
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure.   For example, it does not contain a table of contents, index of
authorities, or an appendix that contains a certified or sworn copy of any order
complained of, and does not certify that a copy was served on respondent.  See Tex.
R. App. P. 52.3(j). Although we generously  read  a pro se litigant's petition in an
original proceeding we will hold "the relator to the same procedural standards we
apply to other litigants."   Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.--Houston
[1st Dist.] 1992, orig. proceeding). 
 	The petition for writ of mandamus is denied.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is named in the petition as "Presiding Judge of the 180th District
Court, Harris County, Texas."  We note that the presiding judge of the 180th
District Court is The Honorable Debbie Mantooth Stricklin and that relator's
petition does not contain a certificate of service for Judge Stricklin.